UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4951



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALICE P. GOODE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-04-381)


Submitted:   April 26, 2006                   Decided:   May 25, 2006


Before LUTTIG* and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Katherine Martin, ELIADES & ELIADES, Hopewell, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Stephen W.
Miller, Assistant United States Attorney, Richmond, Virginia, for
Appellee.




     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Alice P. Goode appeals her conviction by a jury of

conspiracy to make false statements to acquire firearms from a

federally licensed firearms dealer and to cause the dealer to

maintain false records (Count 1), in violation of 18 U.S.C. § 371

(2000), making a false statement in connection with the acquisition

of a Jennings 9mm semi-automatic pistol from a federally licensed

firearms dealer (Count 20), in violation of 18 U.S.C. §§ 2,

922(a)(6) (2000), and causing a federally licensed firearms dealer

to maintain false records with regard to the Jennings firearm

(Count   41),   in    violation   of    18     U.S.C.   §   2   and   18   U.S.C.A.

§ 924(a)(1)(A) (West 2000 & Supp. 2005).                She contends that the

district   court     erred   by   denying      her   motion     for   judgment   of

acquittal pursuant to Fed. R. Crim. P. 29.              We affirm.

           Goode contends that the evidence did not support her

convictions.     We review de novo the district court’s denial of a

Rule 29 motion.      United States v. Uzenski, 434 F.3d 690, 700 (4th

Cir. 2006).     Where, as here, the motion was based on claims of

insufficient evidence, “[t]he verdict of a jury must be sustained

if there is substantial evidence, taking the view most favorable to

the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942).       We have reviewed the trial testimony in the joint

appendix and the materials contained in the supplemental joint

appendix and are convinced that the evidence was sufficient to


                                       - 3 -
convict Goode on all counts.       See United States v. Cardwell, 433

F.3d 378, 390 (4th Cir. 2005) (discussing elements of § 371

offense), cert. denied, __ U.S. __, 2006 WL 565581 (U.S. Apr. 3,

2006) (No. 05-9567); United States v. Abfalter, 340 F.3d 646, 653

(8th Cir. 2003) (discussing elements of § 924(a)(1)(A) offense);

United   States   v.   Dillon,   150   F.3d   754,   759   (7th   Cir.   1998)

(discussing elements of § 922(a)(6) offense).

           Accordingly, we affirm Goode’s convictions.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    AFFIRMED




                                   - 4 -